Citation Nr: 0215871	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic cervical 
spine, low back and right knee disabilities.  

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to October 
1997.  

By a rating decision dated in June 1998, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO), Wichita, Kansas, granted service connection for 
headaches, rated 10 percent disabling, effective October 30, 
1997, and denied service connection for conditions including 
chronic cervical spine, low back and right knee disabilities.  
The veteran appealed for a higher evaluation for the 
headaches and also from the denials of service connection for 
the cervical spine, low back and right knee disabilities.  In 
June 1999 the veteran testified at a hearing at the regional 
office before a hearing officer.  Later in June 1999 the 
regional office confirmed and continued the prior denials.  
The case was forwarded to the Board of Veterans' Appeals (the 
Board) for appellate consideration.  

In December 2000, the Board remanded the veteran's case to 
the RO for additional action including adjudication of the 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)  [codified as amended 
at 38 U.S.C.A. § 5100 et seq. ] (hereinafter VCAA), and 
further development of the evidence, to include obtaining any 
additional private or VA medical records of the veteran, to 
schedule the veteran for VA special examinations deemed 
necessary by the Board prior to a decision on the merits, and 
to notify the veteran specifically of the importance of these 
examinations and the adverse consequences of failure to 
appear for the scheduled examinations.  In April 2002, the 
veteran was informed that examinations had been scheduled and 
he was apprised in writing of the provisions of 38 C.F.R. § 
3.655 (2001) regarding failure to report for a scheduled 
examination.  Despite being notified of the provisions of 38 
C.F.R. § 3.655, the veteran failed to report for the 
scheduled VA examinations.  He did not provide any reason for 
this failure to report.  The RO has returned the veteran's 
case to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Board remanded the veteran's claim to the RO in 
December 2000 after concluding that the medical evidence of 
record was inadequate.  

2.  The RO scheduled multiple VA examinations of the veteran 
for May and June 2002.  

3.  Without good cause shown, the veteran failed to report 
for the scheduled VA examinations and has subsequently failed 
to respond to a supplemental statement of the case (SSOC) 
inquiring whether he is willing to report for a VA 
examination.  

3.  The available evidence does not include medical evidence 
diagnosing chronic cervical spine, low back and right knee 
disabilities which may be related to the veteran's active 
military service.  

4.  From October 30, 1997, to the present, the veteran's 
service-connected headaches have recurred intermittently and 
repeatedly, albeit with periods of remission, but they are 
not shown to be prostrating in nature.  


CONCLUSIONS OF LAW

1.  Chronic cervical spine, low back and right knee 
disabilities are not shown to be of service origin and the 
claim is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.326, 3.655 (2001).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for service-connected headaches since 
the original grant of service connection have not been met at 
any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, including 38 U.S.C.A. §§  
3.655, 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has chronic cervical spine, low 
back and right knee disabilities of service origin and that 
his service-connected headaches are more disabling than 
currently rated.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issues on appeal.  


The VCAA 

On November 9, 2000, the President signed into law the VCAA 
included an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefined 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that in April 2002, the RO readjudicated the 
veteran's claim on the merits under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)] providing specifics of the Act and its impact on 
his claim in a letter to the veteran.  In this letter the 
veteran was advised of VA's duty to notify him about the 
claim including what evidence was necessary, what role he had 
in obtaining evidence, and what VA's responsibilities were in 
this regard.  He was advised of what evidence was on file, 
the applicable law and regulations, what additional 
information or evidence was needed to support the claim, what 
he could do to help, what VA was prepared to do to assist 
him, and when and where evidence should be sent.  He was also 
advised that the Board had requested an examination to assist 
with his claim as discussed further below.  The veteran was 
also informed that if he had any questions whatsoever he 
should contact the RO, including at a toll free telephone 
number provided him in the letter.  A copy of the letter was 
also sent to the veteran's representative.  

In a separate letter of April 2002, the RO informed the 
veteran that he was scheduled for examinations in the 
orthopedic, neurologic and mental health clinics on May 7 and 
May 22, 2002, and on June 6, 2002.  He was informed that he 
was entitled to reschedule the examinations once after which 
additional action would be required on his part.  He was also 
informed by letter that month of the consequences of his 
failure to report for the scheduled examinations and he was 
directed to 38 C.F.R. § 3.655 (2001).  

In July 2002 the RO provided the veteran a SSOC reflecting 
development of the evidence and specifically the impact on 
his claim of his failure to report for the scheduled VA 
examinations.  

In September 2002, the RO informed the veteran that his 
appeal was being returned to the Board and his VA records 
were being transferred there.  He was informed that he still 
could request to appear personally before the Board and give 
testimony concerning his appeal, and that he could send the 
Board additional evidence concerning his appeal.  He was 
informed not to send any new evidence or a request for a 
hearing or to appoint or change a representative to the RO, 
but rather to send them directly to the Board at an address 
which was provided to him in the letter.  He was further 
informed that if had any questions about any matter he should 
consult his representative or see 38 C.F.R. § 20.1304 (2001).  

Through these documents described herein the veteran has been 
informed of the types of evidence necessary to support his 
claim, how it could be obtained, what assistance is available 
to the veteran, the applicable law and regulations, and why 
the decision was made.  Thus, any deficiencies in initial 
communication with the veteran, such as regarding whether the 
claim was well-grounded or not, which occurred as the VCAA 
was being implemented, were rectified through information 
furnished to the veteran by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board will itself apply the current 
standard of review set forth below in evaluating the 
veteran's claim.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided numerous medical 
examinations in the spring of 1998.  As noted in the Remand 
of December 2000 the evidence obtained was not sufficient to 
decide the merits of the claim and additional examinations 
were requested.  The veteran was informed of the importance 
of the new examinations and the consequences of his failure 
to report.  He did not report, did not provide a reason why 
he did not report, and he did not respond to a subsequent 
request regarding whether he would be willing to report if 
any examination were rescheduled.  In these circumstances, it 
is the judgment of the Board that VA has exhausted every 
reasonable effort to assist the veteran in the development of 
his claim.  

The veteran's representative made written arguments in 
support of the claim to the Board as recently as in October 
2002 without any argument to the contrary.  

The Board finds that the veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  On the basis of review of the claims folder, 
there is no indication that the veteran has further evidence 
or argument to submit.  His failure to cooperate in reporting 
for scheduled examinations requires the decisions made here.  

In view of the extensive factual development requested in 
this case, as demonstrated by the Board's December 2000 
remand order, discussed further herein, and the record on 
appeal, the Board finds that VA has done everything possible 
to assist in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).  

In sum, the Board believes that all actions required by the 
VCAA have been undertaken and completed, and the veteran does 
not appear to contend otherwise.  Accordingly, the Board will 
proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran's service medical records reflect that in 1993 he 
sustained an injury to his right knee.  He also complained of 
right knee pain in 1995.  In January 1996 the veteran was 
involved in a motor vehicle accident and thereafter 
complained of neck pain and headaches.  A diagnosis was made 
of a cervical muscle sprain.  

The report of a periodic physical examination in May 1996 
reflects that the spine and lower extremities were normal.  
No pertinent abnormalities were reported on physical 
examination in February 1997.  

The veteran's service medical records further reflect that in 
July 1997 he slipped and fell and thereafter complained of 
low back pain.  An assessment of a back strain was made.  

No pertinent abnormalities were reported on physical 
examination in August 1997.  

When the veteran filed his original claim for the disorders 
at issue here in January 1998, he did not report any 
treatment subsequent to service.  

On VA examinations in April 1998 the veteran provided the 
information that he was then employed as a computer 
contractor and taking engineering courses at a university.  

On VA neurologic examination in April 1998 the veteran 
complained of intermittent headaches located over the right 
parietal region.  These began as a dull sensation and evolved 
over approximately one-half hour into a severe throbbing 
sensation lasting usually one day, but as long as two to 
three days.  The headaches were not accompanied by nausea or 
vomiting, but the veteran may experience photophobia.  
Squinting his eyes sometimes made him more comfortable.  
There was no phonophobia.  During the severe phase of the 
headaches he reported inability to concentrate or move 
because this seemed to make the pain worse.  It was reported 
that the headaches occurred irregularly sometimes on a daily 
basis for two to three weeks and then he may go for as long 
as one week without a headache.  He reported no headaches 
prior to the motor vehicle accident in service.  

When the veteran was afforded a VA orthopedic examination in 
March 1998 there was some limitation of motion of the 
cervical spine.  Range of motion of the lumbar spine was 
normal.  Range of motion of the right knee was also normal.  
However, there was no X-ray study made of the right knee.  

The veteran was afforded a VA neurological examination in 
April 1998.  He complained of neck and low back pain and 
headaches.  On examination there was some impairment of 
extension and rotation of the neck in either direction.  His 
description of his headaches were consistent with a vascular- 
type headache, migraine without aura.  The examiner commented 
that the neck and back complaints seemed to be most 
consistent with chronic cervical and lumbar strain.  He 
stated that the minor radicular components would not be 
inconsistent with that diagnosis but a radiculopathy 
(cervical radiculopathy and lumbosacral radiculopathy) should 
be ruled out with neurophysiologic studies.  

The examiner stated that the veteran should also have a 
computed tomography head scan with and without contrast to 
rule out other causes for his chronic intermittent headaches 
such as arteriovenous malformation.  He opined that in order 
to rule out the possibility of a cervical and/or lumbosacral 
radiculopathy, the veteran should have electromyogram/nerve 
conduction studies of the right arm and right leg.  He 
related that optimal cervical spine films with flexion and 
extension should also be performed.  

During the June 1999 hearing at the regional office, the 
veteran related that he had pain involving his cervical 
spine, low back and right knee.  He also stated that he had 
headaches 3 to 5 times per week that required the use of 
medication.  

As a result of the above, the Board remanded the veteran's 
case to the RO in December 2000 and requested development 
including the scheduling of special orthopedic and 
neurological examinations in order to determine the nature 
and extent of any cervical spine, low back or right knee 
disability that may now be present.  All indicated special 
studies including X-ray studies of the cervical spine, lumbar 
spine and right knee were to be conducted.  The cervical 
spine films were to be taken with the cervical spine in 
flexion and extension.  If the veteran had reported as 
scheduled he would have been provided a computed tomography 
head scan, with and without contrast in order to rule out 
other causes for his chronic intermittent headaches such as 
arteriovenous malformation.  He would also have 
electromyogram/nerve conduction studies of the right arm and 
right leg in order to rule out the possibility of a cervical 
and/or lumbosacral radiculopathy.  The examiner would render 
an opinion as to whether the veteran experiences prostrating 
attacks that can be attributed to headaches and, if so, 
whether such attacks occur at a average frequency of (1) less 
than once in two months, (2) once in two months, (3) once per 
month, or (4) more than once per month.  To the extent 
feasible, the examiner would specifically note the degree to 
which such attacks, if any, affect the veteran's economic 
adaptability.  In addition, the etiology of any of the 
veteran's current orthopedic disabilities would be commented 
upon, including whether it is at least as likely as not that 
any current findings are related to the veteran's military 
service.  The claims file would be made available to the 
examiners for review.  All opinions and conclusions would be 
supported by complete rationale.  

Importantly, in April 2002, the RO forwarded a letter to the 
veteran which reflected that he was scheduled for 
examinations in the orthopedic, neurologic and mental health 
clinics on May 7 and May 22, 2002, and on June 6, 2002.  He 
was informed that he was entitled to reschedule the 
examinations once after which additional action would be 
required on his part.  He was also informed by letter that 
month of the consequences of his failure to report for the 
scheduled examinations and he was directed to 38 C.F.R. 
§ 3.655 (2001).  The veteran failed to report for the 
scheduled examinations, did not provide a reason why he did 
not report, and did not respond to a request concerning 
whether he would report if another examination were 
scheduled.  


Analysis

The applicable regulation in these circumstances, 38 C.F.R. 
§ 3.655 (2001), provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA and 
include an original or reopened claim, or a claim for 
increase.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  The veteran does not have a running award 
of VA compensation, and provisions specific to running awards 
are inapplicable to this appeal.

In liberal terms the Board views this situation as being 
somewhat hybrid.  The veteran reported for the first 
scheduled examinations by the VA in the spring of 1998, but 
when he was scheduled for follow-up examinations deemed 
necessary in 2002, he failed to report, did not explain why, 
and did not respond to a request concerning whether he would 
report in the future.  In any event, the veteran was clearly 
notified by the RO of the adverse consequences of failing to 
report for the scheduled examinations in 2002 as requested by 
the Board.  

Here, the veteran failed to report for the scheduled VA 
examinations in 2002 without explanation, and has failed to 
request another examination date or to express his 
willingness to report for another examination even though he 
has been encouraged to do so.  The veteran and his 
representative have not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant was fully notified of the 
examinations scheduled for 2002 and aware of the consequences 
of failing to report for them.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that there is a presumption of regularity 
that attaches to the administrative government process of 
mailing that the appellant has not rebutted.  See Warfield v. 
Gober, 10 Vet. App. 483, 486 (1997); Rosler v. Derwinski, 1 
Vet. App. 241, 241 (1991).  Since the Board's remand of 
December 2000, the record shows that RO letters informing the 
veteran of additional evidence needed to resolve his claim 
and of his scheduled appointments for VA examinations have 
not been returned as undeliverable and that, in the absence 
of evidence that the veteran did not receive those letters 
and without any supporting documentation that the VA's 
mailing practices were irregular, the "clear and convincing" 
burden required to rebut the presumption of regularity has 
not been met.  Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  There is no indication that any pertinent letter was 
not timely received by the appellant and the address used has 
consistently been that provided by the veteran.  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown, 19 F.3d. 1413 (Fed. Cir. 1994).  

For the reasons and bases stated, and relying upon the law, 
regulations, and Court decisions cited, the Board found in 
December 2000 that the evidence in support of the veteran's 
claims for service connection and to rate the service-
connected headaches was inadequate; that additional evidence 
was needed to establish a basis to grant service connection; 
that the veteran was provided appropriate written notice of 
the pending VA examinations at his address of record; that 
the record is devoid of any evidence that the notice of 
examinations was returned as undeliverable or that the VA's 
mailing practices were irregular; and that the "clear and 
convincing" burden required to rebut the presumption of 
regularity has not been met.  

Based upon the foregoing, the claim for service connection 
for chronic cervical spine, low back and right knee 
disabilities is denied in the absence of chronic residuals 
currently being shown which may be related to service by 
objective evidence.  

Also, regarding the headache rating, disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In Fenderson the Court further held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The RO has rated the veteran's headaches as 10 percent by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001)for migraine headaches.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Under the Diagnostic Code for rating migraine, a 10 percent 
evaluation contemplates characteristic prostrating attacks 
averaging one in two months over the last several months.  
The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

Here, it is not shown the veteran's service-connected 
headaches are more than intermittent.  He takes over-the-
counter medications for the headaches, including Tylenol and 
Excedrin.  He reports having recurrent episodes of the 
headaches and that some are more severe than others, but he 
also notes that there are times when he is without any 
headache for approximately a week.  Most importantly 
regarding the specific claim, the headaches are not shown to 
be prostrating in nature and a rating in excess of 10 percent 
for any part of the entire rating period is thus not 
warranted.  

The available evidence reflects that the veteran is employed 
full time and that he takes over-the-counter medication for 
headaches..  His headaches are intermittent and sometimes 
intense, but there are other times when he does not have 
headaches for up to a week.  Upon application of the 
schedular criteria to the available pertinent objective 
findings there is no support for entitlement to a disability 
rating in excess of 10 percent at any time since the original 
grant of service connection for headaches, October 30, 1997, 
primarily because the headaches are not shown to be 
prostrating.  

Also, the Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. § 
3.321(b)(1) is "implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule." 
VAOPGCPREC 6-96.

Inasmuch as the evidence does not show that the veteran 
misses work because of his service-connected headaches the 
record does not reflect that the service-connected disability 
produces marked interference with employment that manifests 
itself in ways that are not contemplated in the rating 
schedule.  Also, there are no unusual manifestations 
regarding the veteran's service-connected disability.  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 (2001) relating to 
extraschedular evaluations are not applicable here.  

Here, pursuant to the Remand of December 2000, the RO advised 
the veteran that, based on 38 C.F.R. § 3.655 (2001), his 
failure to cooperate by appearing for the requested VA 
examinations was likely to result in an adverse determination 
on his appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board also informed the veteran of the 
implementation of the Veterans Claims Assistance of Act 
(VCAA), and discussed the key aspects of the VCAA, including 
that VA is required to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  Here, the RO did 
everything required under the applicable regulations to 
schedule the veteran for examinations and after he failed to 
report inquired if he was willing to report should any 
examination be rescheduled.  There was no response to this 
inquiry.  As a result, the service connection claims 
adjudicated on the basis of the available evidence do not 
warrant a grant of service connection and there is no support 
for a rating in excess of 10 percent for headaches during any 
time in the initial rating period.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim in each instance, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic cervical spine, low back and 
right knee disabilities is denied.  

An evaluation in excess of 10 percent for headaches is not 
warranted during any time since the grant of service 
connection on October 30, 1997.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

